DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a cooling air inlet" in line 3 then further claims “an air intake configured to supply cooling air…”.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if “an air intake with cooling air” is the same as the cooling air inlet. 
Claim 7 recites the limitation "the same dimension " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 8-14 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”).
With respect to claim 1, Sangli discloses a cooling system for an aircraft (Para 0002-0003, 0038 and 0050), comprising: a heat exchanger for cooling a hot fluid with cooling air (Fig. 3, 302 and Para 0051), comprising: a cooling air inlet in fluid communication with a cooling air outlet (Fig. 3, inlet and outlet 306) and a hot fluid inlet in fluid communication with a hot fluid outlet by means of one or more hot fluid conduits (Para 0051-0052, hot fluid inlet 304 and outlet not shown as described in para 0052), wherein the one or more hot fluid conduits are configured to transfer heat between a flow of hot fluid flowing between the hot fluid inlet and the hot fluid outlet (Para 0051-0052), and a flow of cooling air flowing between the cooling air inlet and the cooling air outlet (Para 0051-0052); an air intake configured to supply cooling air from outside of the cooling system to the heat exchanger, wherein the air intake is in fluid communication with the cooling air inlet of the heat exchanger (Fig. 3, intake at 316); and a Coanda-effect air amplifier (Para 0010-0011 and 0062-0066) comprising an air amplifier inlet, an air amplifier outlet, a pressurized air inlet and a pressurized air outlet configured as a nozzle, the Coanda-effect air amplifier being configured to create a flow of cooling air between the air amplifier inlet and the air amplifier outlet induced by a stream of pressurized air injected through the nozzle, wherein the air amplifier inlet is in fluid communication with the cooling air outlet of the heat exchanger (Para 0010-0011, 0062-0066, 0073, 0081-0084).
With respect to claim 2, Sangli discloses the cooling system according to claim 1 as discussed above. Sangli also discloses comprising a plurality of hot fluid conduits, wherein the plurality of hot fluid conduits are arranged in a tubular configuration defining a hollow interior volume, and wherein the cooling air flows between the hot fluid conduits and through the hollow interior volume of the tubular configuration of the hot fluid conduits (Para 0051-0052).
With respect to claim 3, Sangli discloses the cooling system according to claim 1 as discussed above. Sangli also discloses wherein the one or more hot fluid conduits, the hot fluid inlet and the hot fluid outlet define at least part of a hot fluid circuit (Para 0051-0052 the inlet and outlet are connected to the fluid circuit).
With respect to claim 8, Sangli discloses a power unit for an aircraft (Para 0038), comprising an engine (Para 0038) and a cooling system according to claim 1 (see claim 1 above).
With respect to claim 9, Sangli discloses the power unit according to claim 8 as discussed above. Sangli also discloses further comprising a source of high pressure air configured to feed the pressurized air inlet of the Coanda-effect air amplifier (Para 0038 and 0042-0044).
With respect to claim 10, Sangli discloses the power unit according to claim 8 as discussed above. Sangli also discloses wherein one or more of the hot fluid inlets are in fluid communication with a hot fluid source of the engine (Para 0055).
With respect to claim 11, Sangli discloses the power unit according to claim 8 as discussed above. Sangli also discloses wherein the cooling system is housed in a compartment (Fig. 3, 302 is in duct 312), and the engine is housed in a compartment separated from the compartment housing the cooling system (Para 0055 and Fig. 3, engine is not within the duct 312).
With respect to claim 12, Sangli discloses an aircraft (Para 0038, 0042) comprising a power unit according to claim 8 (see claim 8 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”) in view of Zielinski et al. (US Patent No.: 7,434,765 hereinafter “Zielinski”).
With respect to claims 4-7, Sangli discloses the cooling system according to claim 2 as discussed above. Sangli is silent to the heat exchanger comprises a plurality of hot fluid circuits with corresponding hot fluid inlets and hot fluid outlets (as per claim 4), wherein the hot fluid circuits are arranged in different sectors of the tubular configuration (as per claim 5), wherein each hot fluid circuit is configured to transport a different hot fluid (as per claim 6), wherein a value of at least one dimension of a hot fluid conduit of a first hot fluid circuit is different from a value of the same dimension of a hot fluid conduit of a second hot fluid circuit (as per claim 7).
Zielinski teaches a heat exchanger for an aircraft with multiple circuits for different fluids in different locations of the heat exchanger and having different dimensions (Col. 1, lines 48-Col. 2, line 33 and Figs. 4a-5e). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of Sangli to have multiple circuits, inlets and outlets for various flow paths as taught by Zielinski to cool multiple starter/generators on an aircraft (Col. 1, lines 48-Col. 2 line 33).
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”) in view of Cheung et al. (US Publication No.: 2018/0051716 hereinafter “Cheung”).
With respect to claim 13, Sangli discloses the aircraft according to claim 12 as discussed above. Sangli is silent to the power unit is positioned in an aft section of the aircraft.
Cheung teaches a power unit positioned in an aft section of an airplane (Para 0019). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the location of the power unit of Sangli to be in the aft section of the aircraft as taught by Cheung to utilize the airflow over the aft end of the aircraft which increases heat transfer (Para 0019).
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”) in view of Cheung et al. (US Publication No.: 2018/0051716 hereinafter “Cheung”) and further in view of Holahan et al. (US Publication No.: 2018/0124950 hereinafter “Holahan”).
With respect to claim 14, Sangli and Cheung teach the aircraft according to claim 13 as discussed above. Sangli is silent to wherein the cooling system is positioned in a housing with rails. 
Holahan teaches a housing for a cooling system having card rails to assembly the computing system (Para 0018, 0023). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cooling system of Sangli with a housing having rails as taught by Halahan to have a chassis for connecting electronics and a computing system to aid in cooling the devices (Para 0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763